DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/18/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 5-12, and 15-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for 
Regarding claim 1, the specification fails to provide an adequate written description of curved shoulder portions disposed between each spike, point, or other projecting feature of the outer edge.
	Claims that have not been specifically mentioned are rejected since they depend from a claim that has been rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 5-12, 16, 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,882,749 to Jones et al. and U.S. Patent No. 6,296,389 to Yamamoto et al.
Regarding claim 1, Jones et al. discloses packaging composed of a sealable packaging material, having front and rear walls (12, 146 and 150, 160 and 162, or 166 and 170) which are connected with one another, wherein a removal opening is provided, wherein the removal opening proceeds from an edge of the packaging and/or is provided at an edge of the packaging (Figs. 4, 5, 14, 15, 22, 23 and 25-27) wherein the packaging material comprises two outer layers (24, 26), an inner layer (22), and an additional material (strip 10) disposed between the layers of packaging material, wherein the additional material (10) comprises a peelable 
However, Jones et al. does not disclose the outer edge of the reclosable sealing seam being structured geometrically to have a series of spikes, points, or other projecting features, wherein curved shoulder portions disposed between each spike, point, or other projecting feature of the outer edge.  Yamamoto et al. teaches that it is known in the art to geometrically structure an outer edge of a sealing seam (3’) to have a plurality of curved lines that are combined with each other (Fig. 4, which depicts curved shoulder portions of the outer edge disposed between sharp corners) in an analogous packaging, which meets the recitation “a series of spikes, points, or other projecting features, each spike, point, or other projecting feature being disposed between curved shoulder portions of the outer edge”.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to geometrically structure the outer edge of the reclosable sealing seam to have a series of spikes, points, or other projecting features with curved shoulder portions disposed between each spike, point, or other projecting feature of the outer edge in the Jones et al. packaging, as in Yamamoto et al., in order to facilitate opening of the packaging.
Regarding claim 2, Jones et al. discloses the additional material is configured as strips (10), which take up the entire width of the removal opening.

Regarding claim 6, Jones et al. discloses the peelable material (22) and the resealable material (22) is structured in such a manner that upon first being opened, a change in color, a pattern, a structure, or a text (column 11, lines 57-67 through column 12, lines 1-45); and wherein the additional material (10) is disposed along a machine direction (Figs. 11, 13 and 14).
Regarding claim 7, Jones et al. discloses the additional material (10) is arranged in a multi-layer composite having outer layers (24, 26) and demonstrates a change in color upon sealing, wherein the change in can be configured as an area or pattern (column 11, lines 57-67 through column 12, lines 1-45), and wherein at least one of the outer layers of the additional material is adapted to layer on the packaging material that is adjacent to the at least one outer layer (Figs. 4, 5, 14, 15, 22, 23 and 25-27).
Regarding claim 8, Jones et al. discloses the additional material (10) has a reduced opening force due to a peeling force between the tacky adhesive layer (22)  and the sealant layers (24, 26) being less than a peeling force between the sealant layers (24, 26) and the package material.  Jones et al. further discloses the packaging material has one or multiple layers (Figs. 4, 5, 14, 15, 22, 23 and 25-27).
Regarding claim 9, Jones et al. discloses the additional material (10) structured three-dimensionally in an optical manner (column 11, lines 57-67 through column 12, lines 1-45).  Having met the claimed structure of the packaging, the Jones et al. packaging meets the structure implied by the recitation “configured as modified atmosphere packaging (MAP) or vacuum packaging.”
Regarding claim 10, Jones et al. discloses the additional material (10) is disposed between and sealed to the layers of the packaging material.  Jones et al. further discloses a package comprising a semi-rigid container (150) or a semi-rigid lid (160), which meets the structure implied by the recitation “wherein the packaging is configured as deep-drawn 
Regarding claim 11, Jones et al. discloses the packaging material and/or the additional material contain(s) PE, PP, PET, ionomers, PLA, polyester, or mixtures and/or blends of these in at least one layer, in each instance (column 8, lines 48-67 through column 9, lines 1-67).
Regarding claim 12, Jones et al. discloses a barrier layer (18A, 20A, 88, 90, 93, 118, 120, 122, 124 or 126) is provided in the material forming the package.  Jones et al. further discloses a barrier layer is provided in the additional material, wherein the additional material (10) is configured to have at least four layers (Figs. 6-10, 15, 22, 23, 25 and 26).
Regarding claim 16, Jones et al. discloses the sealing seam (represented by long dashed lines 102; Fig. 27) is delimited by means of a firm sealing seam (within an area 172 defined by short dashed lines 174; Fig. 27) that cannot be opened (column 30, lines 26-44).
Regarding claim 17, Jones et al. discloses a packaging (164) having a front wall (lid 166) and a rear wall (underlying container that is not shown) directly connected to one another, where a removal opening is provided and proceeds from an edge of the packaging and is provided at an edge of the packaging (Fig. 27).  Jones et al. further discloses a gripping surface or gripping tab (extension 168) is provided, wherein an additional material (100) has a symmetrical structure along a horizontal axis through the lid and the additional material (100) has an asymmetrical structure along a vertical axis through the additional material.
Regarding claim 19, Jones et al. discloses the packaging is formed by a tubular bag, and a longitudinal seam is provided with the additional material (Fig. 15; column 18, 46-67 through column 19, lines 1-9).
Regarding claim 20, Jones et al. discloses the removal opening is disposed in a wall of the packaging and covered by packaging material (Fig. 15), wherein the additional material is provided between the wall and the packaging material covering the removal opening, at least in certain sections (column 18, 46-67 through column 19, lines 1-9).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,882,749 to Jones et al. and U.S. Patent No. 6,296,389 to Yamamoto et al. as applied to claims 1 and 11 above, and further in view of Patent Application Publication No. 2009/0178945 to Moehlenbrock et al.
Jones et al. and Yamamoto et al disclose the claimed invention, as discussed above, except for a label.  Moehlenbrock et al. teaches that it is known in the art to provide a label (150) on an analogous packaging.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide a label on the packaging of Jones et al., as in Moehlenbrock et al., in order to provide an additional tamper-evident closure.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,882,749 to Jones et al. and U.S. Patent No. 6,296,389 to Yamamoto et al. as applied to claims 1 and 17 above, and further in view of Patent Application Publication No. 2012/0156415 to Willey et al.
Jones et al. and Yamamoto et al. disclose the claimed invention, as discussed above, except for the gripping surface and/or the gripping tab being structured, embossed and/or provided with a soft-touch effect, wherein a TPE, TPU or PA material are used and/or wherein imprints or the addition of additives are used.  Willey et al. teaches that it is known in the art to increasing the size of a tab, shape the tab; or apply anti-slip varnishes, rubber finishes or textured coatings to an outer surface of a flap in an analogous package.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to increase the size of the tab, shape the tab; or apply anti-slip varnishes, rubber finishes or textured coatings to the outer surface of the flap in the Jones et al. packaging, as in Willey et al., in order to facilitate gripping the surface of the flap or tab.

Response to Arguments
Applicant’s arguments with respect to claims 1, 2, 5-12, and 15-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure because they disclose packages having structured geometrically to have a series of spikes, points, or other projecting features, each spike, point, or other projecting feature being disposed between curved shoulder portions of the outer edge.

Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: “The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.”   A general allegation that the claims “define a patentable invention” without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.  Moreover, “The prompt development of a clear Issue requires that the replies of the applicant meet the objections to and rejections of the claims.”  Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP 714.02 and MPEP 2163.06.  The “disclosure” includes the claims, the specification and the drawings.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JES F PASCUA whose telephone number is (571)272-4546. The examiner can normally be reached M-F; 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JES F PASCUA/Primary Examiner, Art Unit 3734